UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2208



In Re:   GARY BUTERRA WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (4:08-cr-00087-RGD-FBS-1)


Submitted:   March 5, 2010                  Decided:   March 18, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary Buterra Williams petitions for a writ of mandamus

seeking an order compelling the district court to adjudicate his

motion to dismiss the indictment on the merits.                                     The district

court    had    directed          the    clerk      to    return       Williams’        motion    to

dismiss    to       him    because       an     interlocutory          appeal     Williams       had

filed was pending with this court.                              The district court order

further    directed          the        clerk      to    decline       to    file       additional

pleadings in the matter until Williams’ appeal was “resolved by

the Fourth Circuit.”               We conclude that Williams is not entitled

to mandamus relief.

               Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                           In re First Fed. Sav. &

Loan    Ass’n,       860    F.2d        135,    138      (4th    Cir.       1988).        Further,

mandamus       is    a     drastic       remedy         and   should        be   used     only     in

extraordinary circumstances.                    Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

               Here, Williams has failed to demonstrate that there

are no other adequate means to obtain the relief he desires.

Specifically,         because       the       pending      appeal      in    this    court       that

served as a basis for the district court’s order has concluded,

the filing restriction imposed by the district court has abated

and    Williams      is     now    free       to   re-file       his    motion       to   dismiss.

                                                   2
Accordingly,     although        we   grant   leave   to    proceed    in    forma

pauperis,   we     deny    the    petition    for   writ    of   mandamus.     We

dispense    with    oral     argument     because     the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         3